JNL VARIABLE FUND LLC 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (312) 338-5801 April 29, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: JNL Variable Fund LLC File Nos: 333-68105 and 811-09121 Dear Sir/Madam: We are transmitting herewith for filing through EDGAR Post-Effective Amendment No. 25 to the Registration Statement under the Securities Act of 1933 and Amendment No. 27 under the Investment Company Act of 1940 for the above-referenced Registrant. This filing is being made pursuant to paragraph (b) of Rule 485 to incorporate comments received from the Securities and Exchange Commission and to reflect other changes. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel & Secretary encs.
